UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-178210 SERVICE TEAM INC. (Exact name of registrant as specified in its charter) Nevada 61-1653214 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18482 Park Villa Place,Villa Park,California92861 (Address of principal executive offices) (Zip Code) (855) 830-8111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 7,707,500 common shares and no preferred stock as of April 9, 2013. PART I — FINANCIAL INFORMATION Item 1.Financial Statements. TABLE OF CONTENTS Page Financial Statements Balance Sheetsas of February 28, 2013 (unaudited) and August 31, 2012 (restated) 2 Statements of Operations for the three and six month periods ended February 28, 2013 and February 29, 2012, and the period from June 6, 2011 (Inception) to February 28, 2013 (unaudited) 3 Statement of Shareholders’ Deficitfrom June 6, 2011 (Inception) to February 28, 2013 (unaudited) 4 Statements of Cash Flows for the six month periods ended February 28, 2013 and February 29, 2012 (unaudited) , and the period from June 6, 2011 (Inception) to February 28, 2013 (unaudited) 5 Notes to Financial Statements 6-13 1 SERVICE TEAM INC (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF FEBRUARY 28, 2, 2012 2/28/13 (unaudited) 8/31/12 (restated) ASSETS Cash Total Current Assets TOTAL ASSETS LIABILITIES & SHAREHOLDERS' (DEFICIT) Accounts Payable - Due Hallmark Venture Group Inc * Contingent Liability Accrued Payroll TOTAL LIABILITIES Common stock, $.001 par value, 74,000,000 authorized, 7,707,500 and 7,707,500 issued and outstanding as of February 28, 2013 and August 31, 2012, respectively. Additional paid in capital Subscriptions receivable - (Deficit) accumulated during development stage ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) * Related Party The accompanying notes are an integral part of these financial statements. 2 SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTH PERIODS ENDING FEBRUARY 28, 2013 AND FEBRUARY 29, 2012, AND FOR THE PERIOD FROM JUNE 6, 2011 (INCEPTION) TO FEBRUARY 28, 2013 (UNAUDITED) 3 Months Ended 2/28/13 3 Months Ended 2/29/12 6 Months Ended 2/28/13 6 Months Ended 2/29/12 Inception To 2/28/13 REVENUES Sales $ COST OF SALES Cost of sales Gross Margin ) ) ) OPERATING EXPENSES General & administrative expenses Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest expense ) ) Total Other Income (Expense) ) ) NET INCOME (LOSS) $ $ $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 3 SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) Statement of Shareholders'Deficit June 6, 2011 (Inception) to February 28, 2013 (Unaudited) Additional Paid In Capital Subscriptions Receivable Deficit Accumulated During Development Stage Common Stock Shares Amount Total June 6, 2011 (Inception) Founders' Shares $ $ - $ - $ - $ Contributed Capital - Net Loss - ) ) Balance, August 31, 2011 (audited) - ) ) Imputed Interest on Related Party Debt - Imputed Rent Expense - Contributed Capital from Related Party - Rescission Liability for Unregistered Sales - - ) - - ) Shares Issued for Cash - - Shares Issued for Subscription Receivable ) - - Stock Based Compensation - Net Loss - ) ) Balance,August 31, 2012 (restated) $ $ $ ) $ ) $ ) Imputed Interest on Related Party Debt - Cash Received from Stock Receivables - Net Loss - ) ) Balance, February 28, 2013 (unaudited) $ $ $ - $ ) $ ) The accompanying notes are an integral part of these financial statements. 4 SERVICE TEAM, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE SIX MONTH PERIODS ENDED FEBRUARY 28, 2, 2012, AND FOR THE PERIOD FROM JUNE 6, 2011 (INCEPTION) TO FEBRUARY 28, 2013 (UNAUDITED) Inception to 2/28/13 2/29/12 2/28/13 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss with cash used in operations: Stock based compensation expense - Imputed rent expense - - Imputed interest CHANGE IN OPERATING ASSETS AND LIABILITIES Accounts Receivable - - Accrued Payroll ) Deposits & Prepaid Expenses - - Accounts Payable Net Cash (Used in) Operating Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of stock Proceeds from loans with Hallmark Venture Group, Inc. * Capital Contributions * - - Net Cash Provided From Financing Activities Net Increase (decrease) In Cash and Cash Equivalents ) Cash at Beginning of Period - - Cash at End of Period $ $ $ Supplemental Disclosures Interest Paid $ - $ - $ - Taxes Paid $ - $ - $ - Non-cash transactions: Shares issued for subscriptions receivable $ - $ $ - Contingent Liability $ - $ - $ ) * Related Party The accompanying notes are an integral part of these financial statements. 5 SERVICE TEAM INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS June 6, 2011 (Inception) to February 28, 2013 and theSix Month Periods Ending February 28, 2013, and February 29, 2012 (Unaudited) NOTE 1-ORGANIZATION AND BASIS OF PRESENTATION Background Service Team Inc. was incorporated pursuant to the laws of the State ofNevadaon June 6, 2011.The Company intends to commence business operations by service and repair of electrical appliances to fulfill the warranty obligations of manufacturers and insurance companies.It is a development stage company that has limited operating history and has earned minimal revenues.Since the inception, the Company has been primarily devoting its activities to the following: developing a business plan, determining the market for the Company’s services, developing standardized procedures for repairing the appliances, a computerized tracking system for tracking work in progress in the repair facility and capital formation.Service Team Inc. (“Company”) is in the initial development stage and has incurred losses since inception that total $550,636. The Company has established a fiscal year end of August 31. Basis of Presentation The financial statements present the balance sheet, statements of operations, shareholders’ deficit and cash flows of the Company. These financial statements are presented inUnited Statesdollars and have been prepared in accordance with accounting principles generally accepted in theUnited States.The accompanying unaudited, condensed financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Development Stage Company The Company is currently considered a development stage company.As a development stage enterprise, the Company discloses the deficit accumulated during the development stage and the cumulative statements of operation and cash flows from inception to the current balance sheet date.An entity remains in the development stage until such a time as, among other factors, revenues have been realized.To date, the development stage of the Company’s operations consist of developing the business model, marketing concepts and beginning sales efforts. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Going Concern The Company’s financial statements are prepared in accordance with generally accepted accounting principles applicable to a going concern.This contemplates the realization of assets and the liquidation of liabilities in the normal course of business.Currently, the Company does not have sufficient cash or material assets, nor does it have operations or a source of revenue sufficient to cover its operation costs and allow it to continue as a going concern.The Company has a negative equity since inception (June 6, 2011) through February 28, 2013, of $280,171.The Company will be dependent upon the raising of additional capital through placement of our common stock in order to implement its business plan.There can be no assurance that the Company will be successful in order to continue as a going concern.The Company is funding its initial operations by issuing common shares and debt.As of February 28, 2013, the Company had sold 6,000,000 shares to Hallmark Venture Group, Inc. at $0.001 per share for net funds to the Company of $6,000 and received capital contributions of $31,667. The Company has also sold 1,707,500 shares to various individuals and received net funds of $168,806. Hallmark Venture Group, Inc. has also loaned the Company $220,533.The major shareholder, Hallmark Venture Group, Inc., has committed to advancing additional funds as may be required for the operation of the Company. We cannot be certain that capital will be provided when it is required. 6 Property and Equipment The Company does not own any property or equipment. The Company leases furniture and equipment from Hallmark Venture Group, Inc., a related party.Hallmark Venture Group, Inc., a related party, is also supplying working capital for continued operations. Both leases are considered to be operating leases for reporting purposes. Inventory The Company does not owninventory.Parts are supplied to the Company without charge by the manufacturers of the electrical appliance for use in making the warranty repairs as needed. Any unused parts are considered to be immaterial. Lease Commitments None. Revenue Recognition Service Team Inc.’s business is to repair or replace electrical appliances, mostly televisions, covered by warranties or insurancecompanies.The Company currently does business with one warranty insurance company and is soliciting business from several warranty insurance companies and Asian electronic manufacturers.The Company has a price list of its services that sets forth a menu of charges for various repairs or replacements.We do not do business with individual customers. When an order is received to repair a television or other electrical appliance from the manufacturer or the warranty insurance company, the item is picked up and transported to our service facility by a parcel delivery service.We examine it, determine what must berepaired, and repair it.The decision to repair or replace the television, video recorder, laptop computer or cell phone is made by Service Team technicians.The repaired or replaced appliance is then shipped back to the customer.At the time of shipment, an invoice is prepared itemizing the charges and costs to the customer.This invoice is entered into our accounting system and is recognized as revenue at that time.Our invoice is paid by the warranty insurance companies or the television manufacturer.We do not take title to the product. As described above, in accordance with the requirements of ASC 605-10-599, the Company recognizes revenue when (1) persuasive evidence of an arrangement exists (contracts); (2) delivery has occurred; (3) the seller’s price is fixed or determinable (perthe customer’s contract); and (4) collectability is reasonably assured (based upon our credit policy). Use of Estimates and Assumptions Preparation of the financial statements in conformity with accounting principles generally accepted in theUnited Statesrequires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Cash and Cash Equivalents The Company considers highly liquid financial instruments purchased with a maturity of three months or less to be cash equivalents. There were no cash equivalents on February 28, 2013 or August 31, 2012. 7 Accounts Receivable Policy All accounts receivable are due thirty (30) daysfrom the date billed. If the funds are not received within thirty (30) days the customer is contacted to arrange payment. The Company uses the allowance method to account for uncollectable accounts receivable. All accounts were considered collectable at period end and no allowance for bad debts was considered necessary. Fair Value In accordance with the requirements of ASC 825 and ASC 820, the Company has determined the estimated fair value of financial instruments using available market information and appropriate valuation methodologies.The fair value of financial instruments classified as current assets or liabilities approximate their carrying value due to the short-term maturity of the instruments. Concentrations At the present time, Service Team Inc. has one customer, theWarrantechdivision ofAmTrustFinancial Services, Inc, represents all of our sales.The Company anticipates obtaining additional business from its other customers that will reduce the Company’s dependency onWarrantech. Income Taxes The Company has adopted ASC 740 for reporting purposes.For the period from June 6, 2011 to February 28, 2013, the Company had net operating loss carry forwards of approximately $550,636that may be available to reduce future years’ taxable income and willexpirebeginning in 2028. Availability of loss usage is subject to change of ownership limitations under Internal Revenue Code 382. Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the future tax loss carry forwards. Contingent Liability The Company has a contingent liability associated with the rescission offer (as noted below) made to investors due to the sale of unregistered stock.The liability is equal to the number of shares of common stock sold of 541,000 times the selling price of $0.10 per share which equals $54,100.As of February 28, 2013, and August 31, 2012, the estimated dollar value of the contingent liability is $54,100 and $54,100, respectively. During the period from November 29, 2011 until June 1, 2012, the Company sold 541,000 shares to various individuals for a total cash consideration of $54,100.The funds were used for operating capital of the Company including rent and payroll. These sales of our shares sold after the filing date of our S-1 Registration (November 29, 2011) may not be covered by a valid private placement exemption from the registration requirements due to possible integration with the public offering.To be certain of our position we have elected to offer rescission forall private sales made after November 29, 2011.Our rescission offer coverstwenty-five shareholders (25) for a total of 541,000 shares originally sold for $54,100. Net LossPerShare Basic loss per share includes no dilution and is computed by dividing loss available to common stockholders by the weighted average number of common shares outstandingfor the period.Dilutive loss per share reflects the potential dilution of securities that could share in the losses of the Company.Because the Company does not have any potentially dilutive securities, the accompanying presentation is only of basic loss per share. Stock Based Compensation The Company has not adopted a stock option plan and has not granted any stock options.The President and Vice President of Service Team Inc. have purchased shares in the Company at par value, $0.001.See “Related Party Transactions” in Note 5. Share Based Expenses 8 In December 2004, the Financial Accounting Standards Board (“FASB”) issued ASC 718 and 505 “Share Based Payment.” This statement requires a public entity to expense the cost of employee services received in exchange for an award of equity instruments. This statement also provides guidance on valuing and expensing these awards, as well as disclosure requirements of these equity arrangements.The Company adopted ASC 718and 505 upon creation of the company and expenses share based costs in the period incurred. Recent Accounting Pronouncements In October 2012, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2012-04, “Technical Corrections and Improvements” in Accounting Standards Update No. 2012-04. The amendments in this update cover a wide range of Topics in the Accounting Standards Codification. These amendments include technical corrections and improvements to the Accounting Standards Codification and conforming amendments related to fair value measurements. The amendments in this update will be effective for fiscal periods beginning after December 15, 2012. The adoption of ASU 2012-04 is not expected to have a material impact on our financial position or results of operations. In August 2012, the FASB issued ASU 2012-03, “Technical Amendments and Corrections to SEC Sections: Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin (SAB) No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22 (SEC Update)” in Accounting Standards Update No. 2012-03. This update amends various SEC paragraphs pursuant to the issuance of SAB No. 114. The adoption of ASU 2012-03 is not expected to have a material impact on our financial position or results of operations. In July 2012, the FASB issued ASU 2012-02, “Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment” in Accounting Standards Update No. 2012-02. This update amends ASU 2011-08,Intangibles – Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment and permits an entity first to assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test in accordance with Subtopic 350-30, Intangibles - Goodwill and Other - General Intangibles Other than Goodwill. The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted, including for annual and interim impairment tests performed as of a date before July 27, 2012, if a public entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. The adoption of ASU 2012-02 is not expected to have a material impact on our financial position or results of operations. In September 2011, the FASB issued ASU No. 2011-08, Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for Impairment. The guidance in ASU 2011-08 is intended to reduce complexity and costs by allowing an entity the option to make a qualitative evaluation about the likelihood of goodwill impairment to determine whether it should calculate the fair value of a reporting unit. The amendments also improve previous guidance by expanding upon the examples of events and circumstances that an entity should consider between annual impairment tests in determining whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. Also, the amendments improve the examples of events and circumstances that an entity having a reporting unit with a zero or negative carrying amount should consider in determining whether to measure an impairment loss, if any, under the second step of the goodwill impairment test. The amendments in this ASU are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued. The adoption of this guidance is not expected to have a material impact on the Company’s financial position or results of operations. 9 NOTE 3 – FAIR VALUE OF FINANCIAL INSTRUMENTS The Company adopted the FASB standard related to fair value measurement at inception. The standard defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurements. The standard applies under other accounting pronouncements that require or permit fair value measurements and,accordingly, does not require any new fair value measurements. The standard clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. The recorded values of long-term debt approximate their fair values, as interest approximates market rates. As a basis for considering such assumptions, the standard established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows. ·Level 1. Observable inputs such as quoted prices in active markets; ·Level 2. Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and ·Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The Company’s financial instruments are cash, accounts receivable, and accounts payable. The recorded values of cash, accounts receivable, and accounts payable approximate their fair values based on their short-term nature. The following table presents assets that were measured and recognized at fair value as of February 28, 2013 and August 31, 2012, and the period then ended on a recurring basis: Total Realized Description Level 1 Level 2 Level 3 Loss $ - $ - $ - $ - Totals $ - $ - $ - $ - NOTE 4 – CAPITAL STOCK The Company’s authorized capital is 74,000,000 common shares with a par value of $0.001 per share and 100,000 preferred shares with a par value of $0.001 per share.As of November 30, 2012, the Company had issued 6,000,000 shares of common stock in the Company at $0.001 per share to a related party in exchange for $6,000 cash and a capital contribution of $31,667. The Company has also sold 1,707,500 shares for $168,806. No preferred shares have been issued. As of August 31, 2012 and February 28, 2013, the Company has not granted any stock options. During the period from November 29, 2011 until June 1, 2012, the Company sold 541,000 shares to various individuals for a total cash consideration of $54,100.The funds were used for operating capital of the Company including rent and payroll. These private sales of our shares sold after the filing date of our S-1 Registration (November 29, 2011) may not be covered by a valid private placement exemption from the registration requirements due to possible integration with the public offering. .Our rescission offer coverstwenty-five shareholders (25) for a total of 541,000 shares originally sold for $54,100. Stock Based Compensation We have accounted for stock based compensation under the provisions of FASB Accounting Standards codification (ASC) 718-10-55.(Prior authoritative literature:FASB Statement 123 (R), Share-based payment.)This statement requires us to record any expense associated with the fair value of stock based compensation.Determining fair value requires input of highly subjective assumptions, including the expected price volatility.Changes in these assumptions can materially affect the fair value estimate. 10 NOTE 5 – RELATED PARTY TRANSACTIONS On July 25, 2011, the Company entered into a lease agreement with Hallmark Venture Group, Inc. to lease furniture, office equipment, computers, work benches, test equipment, telephones and miscellaneous equipment and tools used to repair televisions and electrical appliances.The lease calls for a payment of $100 a month for three years payable to Hallmark Venture Group, Inc., effective August 1, 2011.Robert L.Cashman, Vice President and Secretary of Service Team Inc., is the beneficial owner of Hallmark Venture Group, Inc.This is considered to be an operating lease for reporting purposes. During the six month periods ended February 28, 2013 and February 29, 2012, the Company has received $113,769 and $83,950, respectively,in non-interest bearing loans from Hallmark Venture Group, Inc.As of February 28, 2013 and August 31, 2012, these loans totaled $220,533 and $106,764, respectively. The contribution does not bear interest. We, therefore, during the six month periods ended February 28, 2013 and February 29, 2012, imputedinterest of $6,713 and $2,666, respectively, charging expense with that amount and increasing Additional Paid in Capital.The loans from Hallmark Venture Group, Inc. are for general operating costs and are to be repaid as funds are available.Hallmark Venture Group, Inc. and its beneficial owner, Robert L.Cashman, is Secretary and Director and controlling shareholder of Service Team, Inc.In addition, during the period ending August 31, 2011, Hallmark Venture Group, Inc. contributed $31,667 to the Company. During the second quarter of 2012, the Company has also issued 500,000 shares to its President, CarlosArreola, for a cash payment of $500; and 100,000 shares to its Vice President, Douglas K.Dungee, for a cash payment of $100.These shares were priced at par value, $0.001 per share.This resulted in a charge to expenses of $59,400 in stock based compensation as provided by FASB Accounting Standards Codification (“ASC”) 718-10-55; due to the fact that the cash value to non-related party investors is at $0.10 per share. See “Stock Based Compensation” in Note 4. During the third quarter of 2012, the Company issued 380,000 shares to various individuals, priced at par value $0.001 per share, totaling cash receipts of $380. This resulted in a charge to expenses of $37,620 in stock based compensation as provided by ASC 718-10-55; due to the fact that the cash value to non-related party investors is at $0.10 per share. See “Stock Based Compensation” in Note 4.No preferred shares have been issued. NOTE 6 – INCOME TAXES As of February 28, 2013, the Company has $550,636 of net estimated tax loss carry forwards for tax purposes, commencing in the fiscal year 2013 which may be applied against future taxable income.Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization has not been determined to be more likely than not to occur. The actual income tax provisions differ from the expected amounts calculated by applying the statutory income tax rate to the Company’s loss before income taxes.The components of these differences are as follows: Inception to February 28, Inception to August 31, Net tax loss carry-forwards $ Statutory rate 34
